Hat, Judge,
delivered the opinion of the court:
This is a suit brought by the plaintiff to recover from the United States the sum of $53,454.86. The facts are fully set forth in the findings, and it is not necessary to recapitulate them here.
While the contracts between the parties provided for the delivery of specific articles on certain dates, yet both parties down to the date of the cancellation of the contracts treated *7them as continuing contracts. The parties by their actions agreed that the contracts were continuing, and had the right so to do. The Government electing to treat them as continuing contracts is bound by them. The plaintiff with the consent and approval of the Government having expended the sum of $131,454.86 in the construction and production of the articles named in the several contracts is entitled to be paid the sum so expended. Of this sum the Government has paid to the plaintiff the sum of $78,000, leaving a balance due to the plaintiff amounting to the sum of $53,454.86. A judgment will be entered for the plaintiff for the sum of $53,454.86. It is so ordered.
Moss, Judge; Booth, Judge; and Campbell, Chief Justice, concur.
Graham, Judge, took no part in the decision of this case.